Title: To Benjamin Franklin from Isaac Norris, 22 October 1760
From: Norris, Isaac
To: Franklin, Benjamin


          
            October 22d 1760.
          
          Since the above, Duplicate of my Last, I have received yours by the Packet of the 22d and PS 23d of August  with the inclosed Papers which bring us down to a preparation for a Hearing upon our Acts on the 27th. where, on this Side the Water, we must leave the Issue under Providence to your Care of which we have no Doubt; I am, however, pleased that the Attorney and Solicitor General have given their Opinion that our Acts cannot be repealed in part; The Contrary of which must have been attended with fatal Consequences and palpable Absurdities.
          Our last sitting produced an Order of the House to receive the Distributive Share of the Parliamentary Grant. The proceedings upon it and the Governor’s refusing to affix the Great Seal to the appointment of our Agents this Year is referr’d to the Committee of Correspondence who will transmit to you, no doubt a full Account of that Transaction.
          
          The Governor’s Apprehensions seem to arise from the Report of the Board of Trade “that the Mony distributed in the other Colonies in consequence of the Votes of Parliament has frequently been received by the Agents of those Colonies under their general Powers of Agency only.” Tho’ I presume even that has been with the concurrence of the Governors of the respective Colonies; will you take the trouble of explaining this minutely for our future Conduct with respect to the further Parliamentary Grants.
          I am sorry my very ill State of Health prevented my attendance at the House on Governor Denny’s passing that Act, it would have been, had the Act been properly drawn and well considered, a fine provision against the Confusion the repeal of our Mony Grants to the Crown must introduce should we be so extreamly unfortunate as to have those Acts disallowed—which God forbid. I hope the Order of the House which you will receive by this Vessel will be effectual for the Mony already allotted to this Province, and if so I think it might be convenient to get Copper Plate Bills of Exchange struck and sent over for the Use of the Trustees.
          The Commissioners and Assessors of Cumberland County assert, and it is known to be the constant Decission in our Courts of Justice, that a Warrant to survey a Tract of Land from the Proprietarys who at the Time of granting Their Warrant receive above One third Part of the Purchase Mony, and a regular Return of that Survey into the Surveyor General’s Office, does give a just Title to that Land and the Land it Self, whatever Transfers are made from Hand to Hand remains (in the nature of a Mortgage) and Security for the remaining Purchase Mony. This was the Opinion of T. Francis when Attorney General under the Proprietor and all the Justices Judges and Lawyers here generally regulate their Decisions accordingly.
          I perceive the Lords of Trade pretty openly conclude their Report with recommending to the Crown a resumption of the Proprietary Grant, when they assert “that the Rights of his Majesty have been gradually departed from by the Proprietarys and which must always be invaded while the Prerogatives of Royalty are placed in the feeble Hands of Individuals and the Authority of the Crown is to be exercised without the Powers of the Crown to support it.” This Resumption, to me, appears at no great distance; when a sufficient part of the Odium is taken off by the intermediate Powers, which are to be supported for that Purpose. “Then Aaron shall lay both his Hands upon the Head of the live Goat and confess over him all the Iniquities of the Children of Israel and all their Transgressions and all their Sins, putting them upon the Head of the Goat and shall send him away by the Hand of a fit Man into the Wilderness” where, if I judge right, he will never be able to leave his Posterity such Marks of skill in peopling and cultivating it, as his Father has left to him and his Family, at least in so Short a Time. I now inclose a 2d Bill of Exchange for £100 Sterl N 1798 drawn by Colonel Hunter on Messrs. Thomlinson &c. which please to receive. I sent a Power of Attorney by Chas. Beatty as I apprehended you requested it but I can see no use of that Power as I am perfectly satisfied that my Stock continue in your Name, ’till your Return, or other Accident may Make it necessary to transfer it, in which Case, after returning my Complements to Sampson Lloyd junior and his Brother Osgood Hanbury for their kind offer be pleased to transfer it to them in my Behalf. I am Your Affectionate Friend
          
            I N
            B. FranklinTo BF. by Captn Budden
          
          
            By T. Lloyd to whom I gave a Separate Letter to B.F. with a Credit for about £100—if he (TLl) should have Occasion for it. The order dated 8 br. 22. 1760
          
        